Citation Nr: 0933130	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In connection with this appeal, the Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in July 2009.  A transcript of that hearing is 
associated with the claims file.

The November 2005 rating decision also denied the claims for 
service connection for diabetes mellitus and a heart attack.  
The Veteran's notice of disagreement with respect to the 
denial of these claims was received in August 2006.  Although 
a statement of the case addressing these issues was provided 
in April 2009, the Veteran has not perfected his appeal by 
submitting a substantive appeal as required by 38 C.F.R. 
§ 20.202.  Therefore, the issues addressed in the April 2009 
statement of the case are not before the Board for appellate 
consideration.


FINDING OF FACT

The Veteran is not shown to have a current bilateral hearing 
loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 C.F.R. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in February 2005, prior to the rating decision on appeal, the 
RO advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service and VA treatment records as well as his 
written communications and hearing testimony are in the file 
and he has been afforded a VA audiological examination in 
connection with his claim for service connection for hearing 
loss.  As there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

The Veteran contends that he has hearing loss as a result of 
exposure to loud noise during his active military service.  
Specifically, he reports that he sustained acoustic trauma in 
connection with his service as an Electrician's Mate aboard 
an aircraft carrier for 38 months and while working on the 
ship while it was in dry dock.  Thus, he contends that 
service connection is warranted.

The Board concedes that the Veteran was exposed to acoustic 
trauma in service, as evidenced by the March 2007 report of 
VA examination which includes the opinion that the Veteran's 
tinnitus is at least as likely as not caused by or the result 
of military noise exposure and the June 2007 rating decision 
which granted service connection for tinnitus.  However, the 
Veteran's service treatment records are entirely negative for 
any complaint, treatment, or diagnosis of hearing loss 
meeting the requirements of 38 C.F.R. § 3.385.  In addition, 
his January 1960 Report of Medical Examination for enlistment 
as well as his October 1963 Report of Medical Examination for 
release from active duty reflect hearing of 15/15, 
bilaterally, per whispered and spoken voice testing.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in-service injury or disease and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In March 2007, a VA examination was conducted in connection 
with this claim.  The examiner reviewed the claims file, 
interviewed the Veteran, and examined the Veteran's hearing 
acuity.  In the examination report, the examiner noted the 
Veteran's history of noise exposure during active service.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
30
LEFT
20
15
10
15
20

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  Thus, the examiner concluded that the 
Veteran's hearing was not disabling per 38 C.F.R. § 3.385 in 
the right ear and clinically normal in the left ear.

The March 2007 VA examination report notes that there were no 
audiograms in the service treatment records and includes the 
opinion that the examiner could not resolve the question of 
whether hearing loss is due to military noise exposure 
without resort to speculation.  Notwithstanding this opinion, 
service connection for hearing loss is not warranted because 
the Veteran's hearing acuity does not meet the auditory 
thresholds required for service connection.  

The claims file also includes treatment records from the 
Columbia VA Medical Center dated up to November 2008.  
However, these records do not include any evidence that the 
Veteran currently suffers from hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1131.  Hence, in the absence 
of competent evidence that the Veteran currently has hearing 
loss to an extent recognized as a disability under the 
governing regulation, there can be no award of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The United States Court of Appeals for Veterans Claims has 
held that the provisions of 38 C.F.R. § 3.385 prohibit the 
award of service connection for hearing loss where 
audiometric test scores do not represent impaired hearing as 
defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 
158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)).  

The Veteran has expressed a belief that he has bilateral 
hearing loss that is causally related to active service and 
that such hearing loss should be service-connected.  The 
Board notes that the Veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran has not been shown to possess the 
requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements as to 
having impaired hearing do not constitute competent medical 
evidence of current bilateral hearing loss disability for VA 
purposes pursuant to 38 C.F.R. § 3.385.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In sum, the Board concludes that the evidence is sufficient 
to establish that the Veteran was exposed to noise trauma in 
service, but the competent evidence of record fails to 
establish the presence of a current bilateral hearing loss 
disability for VA compensation purposes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


